
	
		I
		111th CONGRESS
		2d Session
		H. R. 6393
		IN THE HOUSE OF REPRESENTATIVES
		
			September 29, 2010
			Mr. Young of Alaska
			 (for himself and Mr. Simpson)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To allow certain small public water systems to request an
		  exemption from the requirements of any national primary drinking water
		  regulation for a naturally occurring contaminant, and for other
		  purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Small Community Options for Regulatory
			 Equity Act of 2010.
		2.Exemption for
			 nonprofit and municipal small public water systems respecting naturally
			 occurring contaminantsThe
			 Safe Drinking Water Act (42 U.S.C. 300f et seq.) is amended by inserting after
			 section 1416 the following:
			
				1416A.Exemption for nonprofit and municipal small public water
		  systems respecting naturally occurring contaminants(a)ExemptionA
				State exercising primary enforcement responsibility for public water systems
				under section 1413 (or the Administrator in any nonprimacy State) shall exempt
				any nonprofit or municipal small public water system that submits a request in
				accordance with subsection (b) from the requirements of any national primary
				drinking water regulation for a naturally occurring contaminant.
					(b)RequestTo
				seek an exemption under this section, a nonprofit or municipal small public
				water system—
						(1)shall submit a
				written request to the State exercising primary enforcement responsibility with
				respect to the system (or the Administrator in any nonprimacy State);
				and
						(2)shall include in
				such request a finding under subsection (c).
						(c)Economic
				Feasibility
						(1)FindingTo
				seek an exemption under this section, a nonprofit or municipal small public
				water system must find that compliance by the system with the national primary
				drinking water regulation involved is not economically feasible.
						(2)No
				reviewA finding by a nonprofit or municipal small public water
				system under this subsection shall not be subject to judicial or administrative
				review.
						(d)DefinitionsIn
				this section:
						(1)The term
				municipal, with respect to a small public water system, means
				owned or operated by a municipality.
						(2)The term
				naturally occurring contaminant includes arsenic, radon, radium,
				uranium, any microbial pathogen (including Cryptosporidium and Giardia
				lamblia), and any contaminant that is a disinfection byproduct (including
				bromate, chlorite, haloacetic acids, and total trihalomethanes).
						(3)The term
				small public water system means a public water system serving
				10,000 or fewer
				persons.
						.
		
